DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 11, 12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler [WO 2018/192759].
For claim 1, Butler teaches an arrangement (see Figs. 2-4), comprising: 
an optical element (MD); 
a first supporting structure supporting (FFR) the optical element; 
a second supporting structure (SFR); 
a vibration decoupling device (SUP1-SUP4) comprising a plurality of supporting spring devices; 
a measuring device (SEN) configured to measure a position and/or an orientation of the optical element in relation to a reference in at least one degree of freedom up to all six degrees of freedom in space (see [0035]); and 
a creep compensation device (CON ACT1-ACT4, SEN1-SEN4) configured to compensate a change in a static relative situation between the first and second supporting structures in at least one correction degree of freedom, wherein: 
the first supporting structure supports the second supporting structure via the plurality of supporting spring devices (see [039]); 
the supporting spring devices act kinematically parallel to one another between the first and second supporting structures (vertical direction); 
for each supporting spring device, the supporting spring device defines a supporting force direction along which it exerts a supporting force between the first and second supporting structures (vertical direction); 
for each supporting spring device, the supporting spring device defines a supporting length along the supporting force direction of the supporting spring device (length of SUP1-4 between frames FFR and SFR, see Figs. 2 and 3); 
the second supporting structure supports the measuring device (SEN, see Fig. 2); 
the change in relative situation is due to a change in length a supporting spring device along its supporting force direction which is due to a creep process of the supporting spring device (inherent change in stiffness of SUP1-4 over time, see [041]); 
the creep compensation device comprises a controllable active adjustment device (ACT1-ACT4); 
the controllable active adjustment device comprises an active adjustment element configured to alter at least one of the following: 
i) a length of the supporting spring device along the supporting force direction of the supporting spring device (force applied by ACT1-ACT4 changes length of SUP1-4, see [046], [047] and Figs. 2-3); and
 ii) a distance of interfaces of the supporting spring device with the first supporting structure and with the second supporting structure along the supporting force direction of the supporting spring device (force applied by ACT1-ACT4 changes distance between frames FFR and SFR, see [046], [047] and Figs. 2-3); and 
the arrangement is an arrangement of a microlithographic optical imaging device (see Fig. 1).
For claim 18, Butler teaches a method of operating a microlithographic optical imaging device (see Figs. 1-3) comprising a first supporting structure (FFR) supporting a second supporting structure (SFR) via a plurality of supporting spring devices (SUP1-SUP4) of a vibration decoupling device, the first supporting structure supporting an optical element (MD) of the imaging device, the supporting spring devices acting kinematically parallel (along vertical direction, see [042]) to one another between the first and second supporting structures, each supporting spring device defining a supporting force direction (vertical direction) along which it exerts a supporting force between the first and second supporting structures, each supporting spring device defining a supporting length along its supporting force direction (length of SUP1-SUP4), the second supporting structure supporting a measuring device (SEN) configured to measure a position and/or an orientation of the optical element in relation to a reference in at least one degree of freedom up to all six degrees of freedom in space (see [035]), the method comprising: 
compensating for a change in a static relative situation between the first and second supporting structures by using an active adjustment element to: i) alter a length of a supporting spring device along its supporting force direction (force applied by ACT1-ACT4 changes length of SUP1-4, see [046], [047] and Figs. 2-3); and/or ii) alter a distance of interfaces of the supporting spring device with the first supporting structure and the second supporting structure along the supporting force direction of the supporting spring device (force applied by ACT1-ACT4 changes distance between frames FFR and SFR, see [046], [047] and Figs. 2-3), 
wherein the change in relative situation is due to a change in length of the supporting spring device along its supporting force direction due to a creep process of the supporting spring device (inherent change in stiffness of SUP1-4 over time, see [041]).
For claim 2, Butler teaches the active adjustment element comprises a member selected from the group consisting of a force actuator (actuator to apply force, see [046]-[047]), a displacement actuator, a piezoelectric adjustment element, a Lorentz actuator, a hydraulic actuator, and a pneumatic actuator.
For claim 9, Butler teaches a control device (CON, see Figs. 2 and 3)) configured to control the active adjustment device based on a change in length of the supporting spring device along its supporting force direction (based on distance between frames FFR and SFR, see [046]).
For claim 11, Butler teaches a detection device (SEN1-SEN4) configured to detect at least one relative situation detection value representative of the relative situation between the first and second supporting structures; and a control device configured to control the active adjustment device based on the relative situation detection value (deformation compensation signal used to drive ACT1-4, see [056]-[057]).
For claim 12, Butler teaches the control device is configured to control the active adjustment device only when a deviation of the relative situation detection value from a specifiable relative situation target value exceeds a limit value (value that results in deformation, see [055]-[059]).
For claim 14, Butler teaches one of the following holds: the correction degree of freedom is a rotational degree of freedom about a tilt axis extending transversely to the direction of gravity; and the at least one correction degree of freedom is a translational degree of freedom along the direction of gravity (vertical direction, see Fig. 3).
For claim 15, Butler teaches the measuring device is configured to measure a position and/or an orientation of the optical element in relation to a reference of the second supporting structure in at least one degree of freedom up to all six degrees of freedom in space (see [035] and [038]).
For claim 16, Butler teaches an optical imaging device (see Fig. 1), comprising: an illumination device (IL) comprising a first optical element group; and a projection device (PS) comprising a second optical element group, wherein: the illumination device is configured to illuminate an object (MA); the projection device is configured to project an image of the object onto a substrate (W); and at least one member selected from the group consisting of the illumination device and the projection device comprises an arrangement according to claim 1 (see [005], [027] and Fig. 2).
For claim 17, Butler teaches a method (see Fig. 1 and [016]-[034]) of using a microlithographic optical imaging device comprising an illumination device (IL) and a projection device (PS), the illumination device comprising a first optical element group, and the projection device comprising a second optical element group, the method comprising: using the illumination device to illuminate an object (MA); and using the projection device to project an image of the object onto a substrate (W), wherein at least one member selected from the group consisting of the illumination device and the projection device comprises an arrangement according to claim 1 (see Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Reiser et al. [PIRest Technology].
For claims 3-6 and 19-21, Butler fails to teach the active adjustment element comprises an active piezoelectric adjustment element configured to generate a positioning movement in a positioning direction via ferroelectric domain switching when a voltage is wherein: the piezoelectric adjustment element has a first extent in the positioning direction before the voltage is applied; the piezoelectric adjustment element has a second extent in the positioning direction when the voltage is applied; the second extent is different from the first extent; and the piezoelectric adjustment element maintains the second extent after the voltage has been removed, which includes the arrangement further comprises a holding device configured to hold the active adjustment element at the second extent after control of the active adjustment device is removed, wherein the holding device is self-retaining in the positioning direction.
Reiser teaches the active adjustment element to reduce drift between two components (see abstract) comprises an active piezoelectric adjustment element configured to generate a positioning movement in a positioning direction via ferroelectric domain switching when a voltage is applied (“new technology is based on ferroelectric domain switching processes” see Functional Principle section) wherein: the piezoelectric adjustment element has a first extent in the positioning direction before the voltage is applied (see Fig. 3); the piezoelectric adjustment element has a second extent in the positioning direction when the voltage is applied; the second extent is different from the first extent (see Fig. 3); and the piezoelectric adjustment element maintains the second extent after the voltage has been removed (The PIRest technology’s main advantage is that the last piezo position can be held without an offset voltage, see Introduction).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the piezo actuator as taught by Reiser as the actuator as taught by Butler in order to provide for long term compensation of deformation or distance between two components without continuous application of voltage to the correction element in the difficult to access areas of a lithographic apparatus.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Butler et al. [US 2012/0105819, hereinafter Butler2].
For claims 7 and 8, Butler fails to teach the active adjustment element is a component of a supporting spring device, wherein at least one of the following holds: the active adjustment element is configured to adjust an interface unit of the first supporting structure with the supporting spring device along its supporting force direction; and the active adjustment element is configured to adjust an interface unit of the second supporting structure via the supporting spring device along its supporting force direction.
Butler2 teaches the active adjustment element (AC5 and AC6, see Fig. 4) is a component of a supporting spring device (support frame actuator system, see [0060]), wherein at least one of the following holds: the active adjustment element is configured to adjust an interface unit (AC of the first supporting structure (BA) with the supporting spring device along its supporting force direction; and the active adjustment element is configured to adjust an interface unit of the second supporting structure via the supporting spring device along its supporting force direction.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the support with the actuator as taught by Butler2 in the supporting devices as taught by Butler, because as taught in paragraph [0060] of Butler2: disturbances in the forces F5, F6 having a frequency above the cut-off frequency of the springs K8, K9 are attenuated and therefore have less influence on the rest of the support frame SFa.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Butler.
For claim 13,  Butler fails to teach at least one of the following holds: the correction degree of freedom is a rotational degree of freedom, and the specifiable limit value is representative of a deviation of the relative situation between the first and second supporting structures from the target value by 0.1 μrad to 1000 μrad; and the correction degree of freedom is a translational degree of freedom, and the specifiable limit value is representative for a deviation of the relative situation between the first and second supporting structures from the target value by 0.1 μm to 1000 μm.
There is no evidence showing the criticality of the claimed range of the rotation or translation deviation.
Butler teaches in paragraph [044] that deformations in the force frame FFR may transfer to the sensor frame SFR and introduce error in the position measurement of the sensor SEN. Sensors SEN1-SEN4 are provided to measure the distance between the two frames and based on that distance a force is applied to compensate for the deformation (see [051]-[059]).  Therefore, there is a desired distance between the frames to reduce the error in the position measurement and the distance is result effective parameter.
According to well established patent law precedent (see, for example, M.P.E.P. §2144.05) it would have been obvious to one of ordinary skill in the art at prior to the effective filing date of the claimed invention to determine (for example by routine experimentation) the distance between the frames to maintain accurate position measurement of the optical element.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 10, Butler teaches [045]-[047] that the stiffness of the support devices influence the transfer deformation between the frames and the a stiffness of the support devices should be controlled. Also, in [057], the stiffness of the support devices is known in order to determine the compensation correction. Butler fails to teach the control device is configured to use a creep model of the supporting spring device, which describes the creep behavior of the supporting spring device, to determine the change in length of the at least one supporting spring device along its supporting force direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759